                                            Case 5:17-cv-03978-BLF Document 9 Filed 04/20/20 Page 1 of 2




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6       UNITED STATES OF AMERICA,                        Case No. 12-cr-00410-BLF-1
                                                                                            Case No. 17-cv-03978-BLF
                                   7                    Plaintiff,

                                   8             v.                                         ORDER DENYING CERTIFICATE OF
                                                                                            APPEALABILITY RE ORDER
                                   9       MELVIN RUSSELL “RUSTY” SHIELDS,                  DENYING DEFENDANT SHIELDS’
                                                                                            RULE 59(e) MOTION
                                  10                    Defendant.
                                                                                            [Re: ECF 552]
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On January 21, 2020, this Court denied Defendant Melvin Russell “Rusty” Shields’ motion
                                  14   for relief under 28 U.S.C. § 2255, and his request for an evidentiary hearing on that motion. See
                                  15   Order Denying § 2255 Motion, ECF 545.1 The Court denied a certificate of appealability. See id.
                                  16   Judgment was entered on January 21, 2020. See Judgment, ECF 546.
                                  17          Shields thereafter filed both a notice of appeal and a motion for reconsideration under
                                  18   Federal Rule of Civil Procedure 59(e). See Notice of Appeal, ECF 549; Rule 59(e) Motion, ECF
                                  19   551. On March 12, 2020, this Court denied the Rule 59(e) motion after determining that the
                                  20   motion was untimely and that this Court lacked authority to deem the motion timely as requested
                                  21   by Shields. See Order Denying Rule 59(e) Motion, ECF 552. On April 13, 2020, the United
                                  22   States Court of Appeals for the Ninth Circuit issued an order remanding the case to this Court for
                                  23   the limited purpose of either granting or denying a certificate of appealability with respect to the
                                  24   order denying Shields’ Rule 59(e) Motion. The Court of Appeals’ remand order was entered on
                                  25   the district court docket on April 20, 2020.
                                  26

                                  27   1
                                        The documents referenced herein were filed in both Shields’ criminal case and his parallel civil
                                  28   case. For the sake of simplicity, this order refers only to the docket of the criminal case,
                                       12-cr-00410-BLF-1.
                                           Case 5:17-cv-03978-BLF Document 9 Filed 04/20/20 Page 2 of 2




                                   1          “A certificate of appealability may issue . . . only if the applicant has made a substantial

                                   2   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard is satisfied

                                   3   if “jurists of reason could disagree with the district court’s resolution of [the] constitutional

                                   4   claims” or “conclude the issues presented are adequate to deserve encouragement to proceed

                                   5   further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473,

                                   6   484 (2000)). Under this standard, the Court concludes that Shields is not entitled to a certificate of

                                   7   appealability. No reasonable jurist would find debatable the untimeliness of Shield’s Rule 59(e)

                                   8   motion.

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: April 20, 2020

                                  12                                                     ______________________________________
Northern District of California
 United States District Court




                                                                                         BETH LABSON FREEMAN
                                  13                                                     United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
